Citation Nr: 0910859	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-05 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a low back disability.


REPRESENTATION

Appellant represented by:	Joan M. Egdall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and P.B.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to March 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  
Although the Veteran also initiated an appeal with respect to 
the issue of entitlement to a higher initial rating for a 
depressive disorder and was provided a Statement of the Case 
on the issue, in his substantive appeal the Veteran limited 
his appeal to the low back issue.

In a July 2008 rating decision, the RO granted service 
connection for intervertebral disc syndrome and rated it with 
the already service-connected lumbosacral strain.  This did 
not result in any change in the assigned rating of 10 
percent.

In connection with his appeal the Veteran and a friend 
testified at a videoconference hearing in January 2009 before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is associated with the claims files.

The Board notes that that during the hearing, the Veteran 
indicated that he is seeking a total rating based on 
individual unemployability due to service-connected 
disabilities.  He also raised the issues of entitlement to 
service connection on a secondary basis for obesity, sleep 
apnea, hypertension, an enlarged heart, alcohol abuse, flat 
feet, bilateral knee disability and diabetes.  These matters 
are not currently before the Board.  They are referred to the 
RO for appropriate action, to include obtaining a copy of all 
pertinent records in the possession of the Social Security 
Administration since the Veteran indicated at the hearing 
that he underwent a psychiatric examination in connection 
with 2008 claim for disability benefits from the Social 
Security Administration.






REMAND

The Veteran is currently assigned a 10 percent disability 
rating for his chronic lumbosacral strain with intervertebral 
disc disease, and he seeks an increased rating for this 
condition.  In response to his claim, the Veteran was 
afforded was afforded numerous VA examinations, including a 
recent examination in February 2008.

The report of the February 2008 examination is not adequate 
for purposes of rating the Veteran's low back disability 
because it does not fully address all pertinent disability 
factors, such as pain on use and during flare-ups, or 
functional loss based on weakness, excess fatigability, or 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
There is no indication that any repetitive testing was 
performed during this examination or that these factors were 
considered.  Moreover, during the examination the Veteran 
reported left radicular pain into the posterior thigh.  While 
this evidence demonstrates that the Veteran may be entitled 
to a separate rating for neurological impairment in the left 
lower extremity, the examination report does not provide 
sufficient information for the Board to determine the 
appropriate rating for such neurological impairment.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC) in Washington, D.C. 
for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any outstanding records pertaining to 
treatment or evaluation of the Veteran's 
back during the period of this claim.

2.  When the above development has been 
completed, the RO or the AMC should 
arrange for the Veteran to be afforded a 
VA examination to determine the current 
degree of severity of his low back 
disability, to include any radiculopathy.  
The claims folders must be made available 
to and reviewed by the examiner.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and to the extent possible, the 
examiner should assess the degree of 
severity of any pain.

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss of the low back.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  If muscle spasm or 
guarding is present, the examiner should 
state whether it is severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  
Any functional impairment of the lower 
extremities due to the disc disease 
should be identified, and the examiner 
should state whether such impairment is 
considered to be mild, moderate, 
moderately severe, or severe with marked 
muscular atrophy.

The examiner also should assess the 
frequency and duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician.  

The examiner should also provide an 
opinion concerning the impact of the 
intervertebral disc syndrome on the 
Veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted

4.  After all the above is complete, the 
RO or the AMC should readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




